DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is in response to applicant’s amendment/response file on 18 October 2022, which has been entered and made of record.  Claims 1, 17, 20 and 25 have been amended.  No Claim has been added or cancelled.  Claims 1-31are pending in the application.

Response to Arguments
Applicant's arguments, with respect to 35 U.S.C. §112 rejections to Claims 26-27, see p.10-11, filed on 18 October 2022 have been fully considered and are persuasive.  The previous 35 U.S.C. §112 rejections to Claims 26-27 are withdrawn.
Applicant’s arguments, see p.12-13, filed on 18 October 2022, with respect to 35 U.S.C. §103 rejection to Claim  have been fully considered but they are not persuasive.  Applicant argues Khan has not been applied to cure the above noted deficiencies of Rodriquez regarding amended Claim 1. As such, the applied Rodriquez- Khan combination fails to establish a prima facie case of obviousness under 35 U.S.C. § 103 with regard to Claim I and Claim 14 that depends thereon (p.13 lines 1-4).  The Examiner respectfully disagrees.
Khan discloses a including a warp engine, separate from the graphics processing unit, configured to warp a first portion of the rendered image based on the first updated position and to correct for distortion due to a lens of the wearable display device ([0007]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Khan and to add the newly added limitation of the rendered image is rendered by one or more processors that are different than the imaging hardware in order to better immerse the user in the scene.
Applicant’s arguments, see p.11-16, filed on 18 October 2022, with respect to the rejection(s) of Claims 1-10, 12=13, 15-31 under 35 USC §103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The newly amended independent Claims 1 is now rejected under 35 USC §103 as being unpatentable over Rodriguez et al. (US 2018/0053284 A1) in view of Khan et al. (US 2018/0165878 A1),  independent Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US 2018/0053284 A1) in view of Khan et al. (US 2018/0165878 A1) and Kopf et al. (US 2017/0200254 A1), independent Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US 2018/0053284 A1) in view of Khan et al. (US 2018/0165878 A1) and Yelon et al. (US 6,415,317 B1), Claim 25 is rejected under 35 U.S.C.  103 as being unpatentable over Dietrich et al. (US 2012/0299940 A1) in view of Kopf et al. (US 2017/0200254 A1) and Khan et al. (US 2018/0165878 A1).  See detailed rejections below.

			
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C.  103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C.  102 and 103 (or as subject to pre-AIA  35 U.S.C.  102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C.  102(b)(2)(C) for any potential 35 U.S.C.  102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v.  John Deere Co., 383 U.S.  1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.  103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art.
4.  Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 10, 12-14 and 16 are rejected under 35 U.S.C.  103 as being unpatentable over Rodriguez et al. (US 2018/0053284 A1) in view of Khan et al. (US 2018/0165878 A1).
Regarding Claim 1, Rodriguez discloses a display (Abstract: a display configured to display virtual, augmented, or mixed reality image data), comprising: 
a screen for displaying a screen image ([0346]: a display screen); and 
imaging hardware (Fig.2H: Rodriguez does not explicitly use the phrase imaging hardware.  However Rodriguez shows in Fig.2H the time warping is performed by GPU.  A skilled person would have recognized that a GPU is a hardware processor) configured to generate a warped image by warping a rendered image based on a late latch input (Rodriguez does not explicitly use the phrase late latch input.  However Rodriguez teaches uses the current head pose information to warp the rendered image.  And head pose is input to the GPU which performs the time warp shown Fig.2H.  Therefore it would have been obvious to a POSITA that the current head pose information is the late latch input), wherein the screen image includes the warped image (Fig.25A-C: notice the warped image is displayed on display 2550a/b/c.  Also see [0336]: The system 2500a also includes a GPU 2520a.  The GPU 2520a is responsible for rendering virtual, augmented, and/or mixed reality image data to be displayed to the user 60.  The current and/or predicted head pose of the user 60, as determined by the head pose processor 2512a, can be input to the GPU 2520a.  This head pose information can be used by the GPU 2520a to determine a viewing frustum for the image data to be rendered.  In addition, the GPU 2520a includes a warp processor 2524a which uses the head pose information to perform appropriate image warping operations based on the position, orientation, and/or movement of the head of the user 60.  The image warping operations can include, for example, rotations, translational shifts, and any other transformation which compensates for changes in the head pose of the user 60.  Also see [0351]: The display controller 2530b includes a warp processor 2534b which may then perform one or more image warping operations based on the delta head pose information.  As an alternative to performing image warping operations in the display controller 2530b using delta head pose information, the GPU 2520b may forgo performing any image warping operations and the warp processor 2534b may instead conduct image warping operations based only on the current head pose information determined by the head pose processor 2532b inside the display controller 2530b.  [0359]: The display driver 2540c includes a warp processor 2544c which may then perform one or more image warping operations based on the delta head pose information.  As an alternative to performing image warping operations in the display driver 2540c using delta head pose information, the GPU 2520c and/or the display controller 2530c may forgo performing any image warping operations and the warp processor 2544c may instead conduct image warping operations based only on the current head pose information determined by the head pose processor 2542c inside the display driver 2540c).

    PNG
    media_image1.png
    408
    600
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    410
    638
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    424
    647
    media_image3.png
    Greyscale

Rodriguez fails to disclose the rendered image is rendered by one or more processors that are different than the imaging hardware.
However Khan, in the same field of endeavor, discloses the rendered image is rendered by one or more processors that are different than the imaging hardware ([0007]: The computer system includes a graphics processing unit configured to render an image based on the determined position. The computer system includes a warp engine, separate from the graphics processing unit, configured to warp a first portion of the rendered image based on the first updated position and to correct for distortion due to a lens of the wearable display device. The warp engine is further configured to warp a second portion of the rendered image based on the second updated position and to correct for distortion due to the lens of the wearable display device. The computer system includes a display driver configured to display the warped first portion of the rendered image on a display of the wearable display device).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Khan into that of Rodriguez and to add the limitation of the rendered image is rendered by one or more processors that are different than the imaging hardware in order to better immerse the user in the scene.

Regarding Claim 2, Rodriguez discloses further comprising a memory configured to store rendered images for generating the screen image (Fig.25A-C.  Note Rodriguez does not explicitly discloses including a memory to store rendered images.  However Rodriguez teaches the local processing and data module 70 may include a processor, as well as digital memory, such as non-volatile memory (e.g., flash memory, both of which may be utilized to assist in the processing and storing of data.  See [0168].  A skilled person would have known to include a memory to store rendered image data before they are input for processing within the warp processor 2524a, 2524b/2534b, or 2524c/2534c/2544c)).  Rodriguez further discloses warping some of the image by the display controller ([0339]: Some of the problems associated with performing head pose-based image warping with a GPU can be alleviated by performing some or all of the image warping with a display controller instead).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Rodriguez and include the limitation of wherein the rendered images include the rendered image for the warping and at least one other image for non-warping.

Regarding Claim 3, since Rodriguez discloses warping some of the image would alleviate the latency problem ([0339]), Rodriguez further indirectly discloses compositing hardware configured to generate the screen image by compositing the warped image and the at least one other image.

Regarding Claim 4, Rodriguez discloses wherein the imaging hardware is integrated with the compositing hardware (Fig.25C: warp processor 2544).

Regarding Claim 6, Rodriguez discloses wherein the warping is rotational warping based on the late latch input ([0025]: The transform may be performed by the image warping processor includes a rotation or a translational shift of each color component of the rendered image data).

Regarding Claim 7, Rodriguez discloses wherein the warping is for a portion of the rendered image ([0339]: Some of the problems associated with performing head pose-based image warping with a GPU can be alleviated by performing some or all of the image warping with a display controller instead).

Regarding Claim 8, Rodriguez discloses warping some of the image with a display controller would alleviate problem associated with performing head pose-based image warping.  It would have been obvious to a POSITA to add the limitation of wherein the portion is defined by a geometric shape associated with a center of the rendered image since center of an image usually is users’ focus area.

Regarding Claim 10, Rodriguez discloses wherein the portion is determined based on an interactive computer product associated with the rendered image ([0380]: game development).

Regarding Claim 12, Rodriguez discloses wherein the portion is determined based on a latency associated with sending the rendered image to the display (Fig.25B/C: notice the head pose is sent to Display Controller 2530b/c and 2540c).

Regarding Claim 13, Rodriguez discloses wherein the imaging hardware is further configured to resolve discontinuities between the portion that is warped and remaining portion of the rendered image that is not warped ([0339]: Rodriguez discloses partially warping an image.  It would have been obvious to a POSITA to resolve the discontinuities between warped and un-warped portions by smoothing the boarding area to avoid a sudden change within the image).

Regarding Claim 14, Rodriguez fails to discloses wherein the imaging hardware is configured to resolve the discontinuities by performing a linear interpolation between an index of the portion and an index of the remaining portion.
However Khan, in the same field of endeavor, discloses warping of a portion of the image ([0047]: the warping of the portion of the image …) and including interpolator unit to improve quality of the images ([0059]: The warp engine 480 further includes one or more interpolator units 710.  As shown, the warp engine 480 includes three interpolator units 710, one for each of the color channels, per rendered image (e.g., each rendered image corresponding to a different field of view) being warped.  In some aspects, warp engine 480 includes additional or fewer interpolator units 710, similar to perspective transform units 705, and further based on whether one or more rendered images are being warped.  The interpolator units 710 apply filter coefficients to improve quality of the image).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Khan into that of Rodriguez and to add the limitation of wherein the imaging hardware is configured to resolve the discontinuities by performing a linear interpolation (It would have been obvious to a POSITA to try on a linear interpolation since it is much straight forward and easy to implement) between an index of the portion and an index of the remaining portion in order to improve image quality as taught by Khan (See cited above).

Regarding Claim 16, Rodriguez discloses wherein the imaging hardware is configured to perform the warping based on an input device parameter of an input device providing the late latch input ([0022]: The display driver includes a head pose processor configured to receive the measurements from the inertial measurement unit and to determine head pose information, and an image warping processor configured to transform the rendered image data into the transformed image data based on the head pose information).

Claim 5 is rejected under 35 U.S.C.  103 as being unpatentable over Rodriguez et al. (US 2018/0053284 A1) in view of Khan et al. (US 2018/0165878 A1) as applied to Claim 7, and further in view of in view of Dietrich et al. (US 2012/0299940 A1).
Regarding Claim 5, Rodriguez as modified fails to discloses wherein the display is a monitor.  However Dietrich discloses warping late input can be used in first person shooter game ([0043]: As another example, when a user is playing a first person shooter video game and pushes the fire button, the user wants to immediately see flames coming out of the gun.  … Thus, the technique shown in FIG.  13 is a simple affine warp).  Dietrich further discloses the display can be a monitor or SDHDTV ([0013]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Dietrich into that of Rodriguez as modified and to add the limitation of wherein the display is a monitor in order to generate an image showing the flames coming out the gun for an online video game as suggested by Dietrich ([0005]: FIG.  1 illustrates a system architecture for executing online video games according to one embodiment of the invention).

Claim 9 is rejected under 35 U.S.C.  103 as being unpatentable over Rodriguez et al. (US 2018/0053284 A1) in view of Khan et al. (US 2018/0165878 A1) as applied to Claim 7, and further in view of Binder et al. (US 2021/0067844 A1).  
Regarding Claim 9, Rodriguez as modified does not explicitly recite wherein the portion excludes 2D content of the rendered image.
However Binder discloses In some implementations, video stream 130/230 may include some basic enhancements and be distributed to one or more of non-interactive video player(s) 120 as lightly enhanced video stream 142 by video enrichment unit 102.  For example, where video stream 130/230 is a broadcast of a sporting event, and one of user profiles 124a-124c corresponding to a user of one of non-interactive video player(s) 120 includes data identifying a favorite team of that user, team colors and/or a team logo may be included in lightly enhanced video stream 142 as basic graphical overlays ([0033]) and the light video enhancements included in lightly enhanced video stream 142 are typically limited to two-dimensional (2D) or 3D graphical overlays of team colors and/or logos, and/or player statistics provided for passive consumption by user(s) of non-interactive video player(s) 120 as an accompaniment to the content included in video stream 130 ([0034]).  A skilled person would have recognized some 2D overlaid information such as team logos are static.  Therefore it would have been obvious to a POSITA to add the limitation of wherein the portion excludes 2D content of the rendered image in order to reduce image processing since they are static.

Claim 15 is rejected under 35 U.S.C.  103 as being unpatentable over Rodriguez et al. (US 2018/0053284 A1) in view of Khan et al. (US 2018/0165878 A1) as applied to Claim 7, and further in view of Wolberg et al. (“Separable Image Warping with Spatial lookup tables”, computer Graphics, Vol.  23 No.3, 1989).
Regarding Claim 15, Rodriguez as modified fails to discloses wherein the imaging hardware performs the warping by changing image look-up indexing for the portion.
However Wolberg discloses using spatial lookup tables to warp image (p.377 Section 5 lines 1-2: This paper describes a separable algorithm for realizing arbitrary warps which are specified by spatial lookup tables).  Wolberg discloses For each pixel (u,v) in input image I, spatial lookup tables XLUT, YLUT, and ZLUT are indexed at location (u,v) to determine the corresponding (x,y,z) position of the input point after warping.  This new position is orthographically projected onto the output image.  Therefore, (x,y) is taken to be the position in the output image (p.372 left column last paragraph of Section 3.2 Spatial Lookup Tables).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Wolberg into that of Rodriguez as modified and to add the limitation of wherein the imaging hardware performs the warping by changing image look-up indexing for the portion in order to perform the warping which is a geometric transformation that redfines the spatial relationshi8p between points in an image taught by Wolberg (p.369 left column Section 1.  Introduction lines 1-2) since using the spatial lookup tables is a way which may efficiently process arbitrary spatial mappings (p.369 right column lines 2-3).

Claims 17-19 are rejected under 35 U.S.C.  103 as being unpatentable over Rodriguez et al. (US 2018/0053284 A1) in view of Khan et al. (US 2018/0165878 A1) and Kopf et al. (US 2017/0200254 A1).
Regarding Claim 17, Rodriguez discloses a method comprising: 
receiving, at the imaging hardware, a rendered image based on a user input from an input device (Fig.2C and [0184]: The display 3400 includes a series of sensors disposed adjacent the frame 3402.  A pair of eye tracking cameras 3424 are disposed adjacent the exterior lenses 3414.  Three front facing cameras 3426 are disposed adjacent the top of the frame 3402.  An inertial measurement unit (“IMU”) 3428 is also disposed adjacent the top of the frame 3402) and scene data from an application engine (Fig.25C: data input to display controller 2530C); 
receiving, at the imaging hardware, a late latch input from the input device (Fig.25C: head poise ;input to 2530c); and 
rendering, by the imaging hardware, a warped image by warping at least a portion of the rendered image ([0339]) based on the late latch input (Fig.25C: notice the warp processor 2534c and 2544c).

    PNG
    media_image3.png
    424
    647
    media_image3.png
    Greyscale

Rodriguez fails to disclose wherein the imaging hardware is a separate circuit from a rendering processor and is dedicated to late warping using the late latch input.
However Khan, in the same field of endeavor, discloses wherein the imaging hardware is a separate circuit from a rendering processor and is dedicated to late warping using the late latch input ([0007]: The computer system includes a graphics processing unit configured to render an image based on the determined position. The computer system includes a warp engine, separate from the graphics processing unit, configured to warp a first portion of the rendered image based on the first updated position and to correct for distortion due to a lens of the wearable display device. The warp engine is further configured to warp a second portion of the rendered image based on the second updated position and to correct for distortion due to the lens of the wearable display device. The computer system includes a display driver configured to display the warped first portion of the rendered image on a display of the wearable display device).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Khan into that of Rodriguez and to add the limitation of wherein the imaging hardware is a separate circuit from a rendering processor and is dedicated to late warping using the late latch input in order to better immerse the user in the scene.
Rodriguez as modified fails to explicitly disclose the method is a method of rendering employing hardware proximate a display.
However Kopf discloses warping a rendered image based on late inputs in a server/client system and it is the client which performs the warping based on late inputs (Fig.4).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kopf into that of Dietrich and to employ hardware proximate a display in order to support cloud-based streaming video games as taught by Kopf ([0010]).

Regarding Claim 18, Rodriguez discloses wherein the rendering includes resolving discontinuities between the portion that is warped and remaining portion of the rendered image that is not warped ([0339]: Rodriguez discloses partially warping an image.  It would have been obvious to a POSITA to resolve the discontinuities between warped and un-warped portions by smoothing the boarding area to avoid a sudden change within the image).
Rodriguez does not recite the method is a rendering employing imaging hardware proximate a display.
However Kopf discloses warping a rendered image based on late inputs in a server/client system and it is the client which performs the warping based on late inputs (Fig.4).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kopf into that of Rodriguez in order to support cloud-based streaming video games as taught by Kopf ([0010]).

Regarding Claim 19, Rodriguez discloses further comprising generating a screen image for the display by compositing the warped image with a non-warped image ([0339]: only some of image are warped and rest are not).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US 2018/0053284 A1) in view of Khan et al. (US 2018/0165878 A1) and Yelon et al. (US 6,415,317 B1).
Regarding Claim 20, Rodriguez discloses a method of operating an imaging system employing late latching and late warping, comprising: 
Rendering, using one or more processors, a rendered image based on a user input from an input device (Fig.2C and [0184]: The display 3400 includes a series of sensors disposed adjacent the frame 3402.  A pair of eye tracking cameras 3424 are disposed adjacent the exterior lenses 3414.  Three front facing cameras 3426 are disposed adjacent the top of the frame 3402.  An inertial measurement unit (“IMU”) 3428 is also disposed adjacent the top of the frame 3402) and scene data (Fig.25C) from an application engine ([0380]: Rodriguez discloses the invention can be used in game development); 
obtaining a late latch input from the input device (Fig.25C: notice head pose input); 
rendering, employing imaging hardware, a warped image by late warping at least a portion of the rendered image based on the late latch input(Fig.25C and [0336], [0351] and [0359]).
Rodriguez fails to disclose rendering, employing imaging hardware that is different than the one or more processors, a warped image by late warping at least a portion of the rendered image based on the late latch input; and updating state information in the application engine with late latch and warp information.
However Khan, in the same field of endeavor, discloses rendering, employing imaging hardware that is different than the one or more processors, a warped image by late warping at least a portion of the rendered image based on the late latch input; and updating state information in the application engine with late latch and warp information ([0007]: The computer system includes a graphics processing unit configured to render an image based on the determined position. The computer system includes a warp engine, separate from the graphics processing unit, configured to warp a first portion of the rendered image based on the first updated position and to correct for distortion due to a lens of the wearable display device. The warp engine is further configured to warp a second portion of the rendered image based on the second updated position and to correct for distortion due to the lens of the wearable display device. The computer system includes a display driver configured to display the warped first portion of the rendered image on a display of the wearable display device).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Khan into that of Rodriguez and to add the limitation of rendering, employing imaging hardware that is different than the one or more processors, a warped image by late warping at least a portion of the rendered image based on the late latch input; and updating state information in the application engine with late latch and warp information in order to better immerse the user in the scene.
Rodriguez as modified fails to explicitly disclose updating state information in the application engine with late latch and warp information.
However Velon discloses a central server computer connected to a plurality of client computers by means of a communication network such as the Internet (Abstract lines 4-6) and Each command issued by a user is forwarded to the server.  The client does not wait for the server to send back a response.  Instead the client updates its own predictive model of the virtual environment to reflect the effects of the command it sent to the server.  It displays these effects immediately thereby eliminating the latency in transmission between server and client.  When the central server receives the command it updates its authoritative master model of the state of the virtual environment to reflect the effects of the command (Abstract lines 11-20).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Yelon into that of Rodriguez and to update state information in the application engine with late latch and warp information in order to maintains the consistency between server and client while minimizing latency issue.

Claims 21-24 are rejected under 35 U.S.C.  103 as being unpatentable over Rodriguez et al. (US 2018/0053284 A1) in view of Khan et al. (US 2018/0165878 A1) and Yelon et al. (US 6,415,317 B1) as applied to Claim 20 above, and further in view of Dietrich et al. (US 2012/0299940 A1).
Regarding Claim 21, Rodriguez as modified fails to disclose further comprising making event decisions based on the late latch and warp information.
However Dietrich discloses warping late input can be used in first person shooter game ([0043]: As another example, when a user is playing a first person shooter video game and pushes the fire button, the user wants to immediately see flames coming out of the gun.  … Thus, the technique shown in FIG.  13 is a simple affine warp).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Dietrich into that of Rodriguez as modified and to add the limitation of making event decisions (decisions on how the image showing flames out of the gun would be) based on the late latch and warp information in order to generate an image showing the flames coming out the gun for an online video game as suggested by Dietrich ([0005]: FIG.  1 illustrates a system architecture for executing online video games according to one embodiment of the invention).

Regarding Claim 22, Dietrich discloses wherein making the event decisions occurs in the application engine or in a multi-user server associated with the application engine (Fig.1 shows the game provided by the server is a multiple-user server application).  The same reason to combine as taught in Claim 21 is incorporated herein.

Regarding Claims 23-24, Dietrich discloses further comprising evaluating events and sending results of the evaluating to the application engine or multi-user server for validating the results and making the event decisions and wherein sending the results of the evaluating is via a local client device ([0040]: Dietrich teaches supporting first person shooter video and When the user pulls the trigger, he expects to see his weapon to fire immediately.  Since it is not uncommon for a person to adjust his gun direction before shooting, it would have been obvious to a POSITA to include the above limitation in order to allow gamers to experience real feeling of shooting.  Note: evaluation events is interpreted as a user needs to confirm he/she is aiming at the right target and the result of the evaluating is interpreted as the user decides to shoot by pulling a trigger).  The same reason to combine as taught in Claim 21 is incorporated herein.

Claims 25-31 are rejected under 35 U.S.C.  103 as being unpatentable over Dietrich et al. (US 2012/0299940 A1) in view of Kopf et al. (US 2017/0200254 A1) and Khan et al. (US 2018/0165878 A1).
Regarding Claim 25, Dietrich discloses a method of displaying scenes of a video game to improve a user's experience while playing ([0013]: FIG.  1 illustrates one embodiment of a video game/application hosting service …), comprising: 
creating a new scene of a video game, for display on a screen, using at least one processor of a computer and a first input from a user that is playing the video game ([0040]: One specific example (of many possible) would be a computer game known as a "first person shooter" in which a user navigates around from the perspective of a game character in a 3-dimensional world); 
receiving a second input from the user during the creating of the new scene; adjusting the new scene using the second input from the user; displaying the adjusted scene on the screen ([0043]: when a user is playing a first person shooter video game and pushes the fire button, the user wants to immediately see flames coming out of the gun) and; 
updating information about the video game using the second input and the adjusted scene ([0043]: Thus, in one embodiment, the program draws the firing gun on top of a previously rendered background and the game times it so that the frame is done just in time to be picked up by the next stage in the pipeline (which is the dvi output (vsync) or the encoder input or some other bottleneck).  Then the game draws its best guess at what the background should be for the next frame.  If the guess is poor, then one embodiment modifies the background to more closely match what it would have been if the it had been rendered from the correct camera position.  Note Dietrich does not explicitly recite updating information about the video game using the second input and the adjusted scene.  However Dietrich teaches checking the rendered image result and making correction.  Dietrich indirectly discloses updating information based on the second input and adjusted scene since the best guessed image is the result of the firing gun command).
Dietrich fails to disclose adjusting the new scene using a circuit located proximate the screen.
However Kopf discloses warping a rendered image based on late inputs in a server/client system and it is the client which performs the warping based on late inputs (Fig.4).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kopf into that of Dietrich and add the limitation of adjusting the new scene using a circuit located proximate the screen in order to support cloud-based streaming video games as taught by Kopf ([0010]).
Dietrich as modified fails to explicitly disclose wherein the circuit is different than the at least one processor.
However Khan, in the same field of endeavor, discloses wherein the circuit is different than the at least one processor ([0007]: The computer system includes a graphics processing unit configured to render an image based on the determined position. The computer system includes a warp engine, separate from the graphics processing unit, configured to warp a first portion of the rendered image based on the first updated position and to correct for distortion due to a lens of the wearable display device. The warp engine is further configured to warp a second portion of the rendered image based on the second updated position and to correct for distortion due to the lens of the wearable display device. The computer system includes a display driver configured to display the warped first portion of the rendered image on a display of the wearable display device).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Khan into that of Rodriguez and to add the limitation of the rendered image is rendered by one or more processors that are different than the imaging hardware in order to better immerse the user in the scene.

Regarding Claim 26, Kopf discloses wherein the screen is part of a display and the circuit is located in the display (Fig.1: Client computing device 102).  The same reason to combine as taught in Claim 25 is incorporated herein.

Regarding Claim 27, Kopf discloses wherein the first and second inputs are from a single input device used by the user to interact with the video game, and the circuit receives the second input directly from the input device (Fig.1: Client computing device 102).  The same reason to combine as taught in Claim 25 is incorporated herein.

Regarding Claim 28, Dietrich discloses wherein the adjusting is for rotation associated with the user while playing the video game ([0042]: In the first person shooter example, the background would be translated, scaled, and/or rotated in order to match the actual camera position).

Regarding Claims 29-30, Dietrich discloses wherein the adjusting includes only part of the new scene and wherein the adjusting includes blending between part of the new scene that is adjusted and part of the new scene that is not adjusted ([0040]: When the user pulls the trigger, he expects to see his weapon to fire immediately.  A skilled person would have known to only update the portion reflecting the gun being fired not background in order to avoid unnecessary rendering).

Regarding Claim 31, Dietrich discloses wherein the first input and the second input correspond to interactions of the user with objects of a current scene of the video game displayed on the screen, wherein the second input is received after the first input ([0040]: Dietrich teaches supporting first person shooter video and When the user pulls the trigger, he expects to see his weapon to fire immediately.  Since it is not uncommon for a person to adjust his gun direction before shooting, it would have been obvious to a POSITA to include the above limitation in order to allow gamers to experience real feeling of shooting).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art, either individually or in combination, fails to disclose or render obviousness the limitation of wherein the portion is determined based on a frame rate of the display as claimed in claim 11.  The closest prior art, Rodriguez et al. (US 2018/0053284 A1), discloses warping some of image.  However, it fails to disclose the portion is based on a frame rate of the display.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/YINGCHUN HE/Primary Examiner, Art Unit 2613